     Case 5:18-cv-00963-PA-KK  Document
                            UNITED      70 DISTRICT
                                   STATES  Filed 08/08/19
                                                     COURTPage 1 of 9Priority
                                                                        Page ID #:441
                                                                                Send
                             CENTRAL DISTRICT OF CALIFORNIA
                                                                                Enter
                                                                                Closed
                                  CIVIL MINUTES - GENERAL                       JS-5/JS-6
                                                                                Scan Only



CASE NO.: CV 18-00963 SJO-KK                            DATE: August 8, 2019
TITLE:        Samuel Love v. Manuel Ira Blanco; Maria Carmen Higereda, et al.

========================================================================
PRESENT: THE HONORABLE S. JAMES OTERO, UNITED STATES DISTRICT JUDGE

Victor Paul Cruz                                     Not Present
Courtroom Clerk                                      Court Reporter

COUNSEL PRESENT FOR PLAINTIFF:                       COUNSEL PRESENT FOR DEFENDANTS:

Not Present                                          Not Present

========================================================================
PROCEEDINGS (in chambers): ORDER DENYING DEFENDANT BLANCO'S MOTION TO
DISMISS [Docket No. 66]; ORDER DENYING MOTION TO DECLARE PLAINTIFF A
VEXATIOUS LITIGANT [Docket No. 65]

This matter comes before the Court on Defendant Manuel Ira Blanco's ("Defendant") Motion to
Dismiss and Motion to Declare Plaintiff a Vexatious Litigant (the "Motions"), filed on July 2, 2019.
Plaintiff Samuel Love ("Plaintiff") filed Oppositions to the Motions on July 8, 2019. Defendant filed
a late Reply on July 26, 2019. The Court found this matter suitable for disposition without oral
argument and vacated the hearing set for July 29, 2019. See Fed. R. Civ. P. 78(b). For the
reasons stated below, the Court DENIES the Motions.

I.      FACTUAL AND PROCEDURAL BACKGROUND

        A.    Central Allegations in the Complaint

Plaintiff commenced the instant litigation on May 5, 2018, filing a complaint alleging that the
Defendants violated the Americans with Disabilities Act (the "ADA") and the Unruh Civil Rights Act.
(See generally Compl. (the "Complaint"), ECF No. 1); 42 U.S.C. § 12101 et seq.; Cal. Civ. Code
§§ 51, 54. The Complaint alleges as follows.

Plaintiff is a California resident with an extensive history of bringing ADA claims. (Compl. ¶ 1; see
generally Def.'s Mot. for an Order to Declare PI. a Vexatious Litigant ("Vexatious Litigant Mot."),
Ex. B, ECF No. 67.) Defendant Blanco owns real property located at 24369 Sunnymead Blvd.,
Moreno Valley, CA (the "Property"). (Compl. ¶¶ 2-3.) Defendant Blanco is a pro se litigant.
Defendant Higareda operates a beauty salon on the Property (the "Salon"). (Compl. ¶¶ 4-5.)

The Complaint states that Plaintiff, a paraplegic who uses a wheelchair, visited the Salon in
February 2018 for a haircut. (Compl. ¶¶ 1, 10.) Plaintiff alleges that Defendants did not mark or
reserve parking spots for disabled persons. (Compl. ¶ 13.) Plaintiff also alleges that the Salon's
transaction counter was over 36 inches high, making it inaccessible for Plaintiff and others in


                                            Page 1 of    9
   Case 5:18-cv-00963-PA-KK  Document
                          UNITED      70 DISTRICT
                                 STATES  Filed 08/08/19
                                                   COURTPage 2 of 9 Page ID #:442
                              CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL



CASE NO.: CV 18-00963 SJO-KK                             DATE: August 8, 2019
wheelchairs. (Compl. ¶ 22.) Plaintiff claims that the aforementioned violations caused him
"difficulty, discomfort or embarrassment." (Compl. ¶ 42); Cal. Civ. Code § 55.56(a)-(c).

Plaintiff's first cause of action is for Defendants' alleged violation of the ADA. Plaintiff alleges that
the Salon fails to maintain at least one van accessible parking spot, as required by the ADA.
Plaintiff further alleges that the Salon's transaction counter is inaccessible for patrons in
wheelchairs because it is 42 inches high. (Compl. ¶ 21.)

Plaintiff's second cause of action is for Defendants' alleged violation of the Unruh Civil Rights Act.
(Compl. ¶ 41.); Cal. Civ. Code §§ 51, 54. The Unruh Civil Rights Act provides that a violation of
the ADA is a violation of the Unruh Act and enables the plainitff to recover monetary damages.
Cal. Civ. Code § 51(f).

Plaintiff seeks the following relief:

       (1)     Injunctive relief, compelling Defendants to comply with the ADA and the Unruh Civil
               Rights Act;
       (2)     Damages under the Unruh Civil Rights Act, which provides for actual damages and
               a statutory minimum of $4,000;
       (3)     Reasonable attorney fees, litigation expenses and costs of suit, pursuant to 42
               U.S.C. § 12205 and Cal. Civ. Code § 52.

(See Compl. at 8.)

       B.      Procedural History

After the Complaint was filed, Defendant attempted to file a Motion to Dismiss for Lack of Subject
Matter Jurisdiction and a Motion for an Order to Declare Plaintiff a Vexatious Litigant. However,
both motions were rejected because Defendant failed to serve them on opposing counsel prior to
filing. (See Notice of Discrepancy and Order, ECF No. 13.); Fed. R. Civ. P. 5.

On July 30, 2018, after Defendant failed to plead or otherwise respond to the Complaint, Plaintiff
filed a Request for Clerk to Enter Default Against Defendant. (See generally Req. for Entry of
Default Against Def. Blanco No. 1, ECF No. 12.) On August 1, 2018, the Clerk entered the default
against Defendant. (See generally Default by Clerk No. 1, ECF No. 14.)

Defendant subsequently filed an Ex Parte Application to Set Aside Default, which the Court
granted. (See Appl. No. 1, ECF No. 32.; Minutes re. Ord. Granting Appl. No. 1, ECF No. 43.)

On April 1, 2019, Defendant failed to appear at the mandatory scheduling conference in this matter
(the "Conference"). (Min. of Mandatory Scheduling Conf., ECF No. 56.) Plaintiff filed a Request
for Clerk to Enter Default Against Defendant that same day. (See generally Mot. for Default No.
2, ECF No. 55.) The Clerk entered the default on April 2, 2019. (ECF No. 58.)


                                             Page 2 of    9
      Case 5:18-cv-00963-PA-KK  Document
                             UNITED      70 DISTRICT
                                    STATES  Filed 08/08/19
                                                      COURTPage 3 of 9 Page ID #:443
                              CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL



CASE NO.: CV 18-00963 SJO-KK                             DATE: August 8, 2019
On May 15, 2019, Defendant filed an Ex Parte Application to Set Aside Default, which the Court
granted on June 17, 2019. (See Appl. No. 2, ECF No. 59.; Minutes re. Ord. Granting Appl. No.
2, ECF No. 64.)

On July 2, 2019, Defendant filed the instant motions. (See generally Mot. to Dismiss, ECF No.
66; see also Mot. for Order to Declare PI. a Vexatious Litigant, ECF No. 65.)

II.      DISCUSSION

         A.    Defendants' Motion to Dismiss

               1.     Legal Standards

Under Rule 12(b)(1), a party may move for dismissal of a claim on the grounds that the Court
lacks federal subject matter jurisdiction. Steel Co. v. Citizens for a Better Env't, 523 U.S. 83, 101-
02 (1998). If a complaint fails to allege facts sufficient to establish standing under Article III of the
U.S. Constitution, the court lacks subject matter jurisdiction and the case must be dismissed. See
Savage v. Glendale Union High Sch., 343 F.3d 1036, 1039 n.2 (9th Cir. 2003). To have standing,
a plaintiff must establish three elements. Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61
(1992). First, the plaintiff "must have suffered an injury in fact—an invasion of a legally protected
interest which is (a) concrete and particularized and (b) 'actual or imminent, not conjectural or
hypothetical.'" Id. at 560 (citations omitted). Second, "there must be a causal connection between
the injury and the conduct complained of–the injury has to be ‘fairly . . . trace[able] to the
challenged action of the defendant and not . . . th[e] result [of] the independent action of some
third party not before the court.'" Id. (citations omitted). Third, "it must be 'likely,' as opposed to
merely 'speculative,' that the injury will be 'redressed by a favorable decision.'" Id. at 561 (citation
omitted). The burden falls on the plaintiff to show that it has met all three requirements. Id.

A challenge to a plaintiff's standing may be facial or factual in nature. See Safe Air for Everyone
v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004). A defendant brings a facial challenge when they
do not challenge a plaintiff's statement of the facts but instead argue that a complaint fails to plead
sufficient facts to establish Article III standing. See Warth v. Seldin, 422 U.S. 490, 501 (1975).
In a facial attack, the court accepts all material allegations in the complaint as true and construes
them in favor of the party asserting jurisdiction. Id. Where the attack is factual, "[n]o presumptive
truthfulness attaches to plaintiff's allegations, and the existence of disputed material facts will not
preclude the trial court from evaluating for itself the merits of jurisdictional claims." Roberts v.
Corrothers, 812 F.2d 1173, 1177 (9th Cir. 1987) (internal citations omitted).

Here, Defendant brings a facial Article III challenge against the Plaintiffs' ADA claim. The Court
thus adjudicates Plaintiff's Article III standing by reference to the allegations in the Complaint and
assumes the truth of these allegations.

///
///

                                             Page 3 of    9
   Case 5:18-cv-00963-PA-KK  Document
                          UNITED      70 DISTRICT
                                 STATES  Filed 08/08/19
                                                   COURTPage 4 of 9 Page ID #:444
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL



CASE NO.: CV 18-00963 SJO-KK                             DATE: August 8, 2019
              2.      Analysis

Defendant's Motion to Dismiss argues that Plaintiff lacks standing because Plaintiff's history of
bringing similar ADA claims demonstrates that Plaintiff is unlikely to return to the Property in
question. (See generally Mot. to Dismiss.) Defendant argues that Plaintiff "has no real [and]
immediate threat of repeated injury." (Mot. to Dismiss 9:9 (internal citations omitted).)

The Court recognizes that Defendant is pro se and sympathizes with his argument but ultimately
agrees with Plaintiff's assertion that Defendant relies on out-of-Circuit and outdated case law.
(Opp'n re. Mot. to Dismiss 1:4-5, ECF No. 68.) The Court holds that Plaintiff has standing under
Article III.

                      a.     Standing in ADA Claims

As a threshold matter, this Court must "take a broad view of constitutional standing in civil rights
cases, especially where, as under the ADA, private enforcement suits are the primary method of
obtaining compliance with the Act." Doran v. 7-Eleven, Inc., 524 F.3d 1034, 1039–40 (9th Cir.
2008) (internal quotations omitted); see also Trafficante v. Metro. Life Ins. Co., 409 U.S. 205, 209
(1972); see also 42 U.S.C. § 12188(a) (providing private right of action for injunctive relief against
public accommodations that violate the ADA). Thus, "[o]nce a disabled individual has encountered
or become aware of alleged ADA violations that deter his patronage of or otherwise interfere with
his access to a place of public accommodation, he has already suffered an injury in fact traceable
to the defendant's conduct and capable of being redressed by the courts, and so he possesses
standing under Article III...." Doran v. 7-Eleven, Inc., 524 F.3d 1034, 1042 n. 5.

                      b.     Plaintiff Satisfies the Elements of Standing

Here, Plaintiff alleges that he encountered two barriers, lack of handicap parking spaces and an
accessible counter for patrons in wheelchairs, on Defendant's Property. (See generally Compl.)
If taken as true, these allegations are sufficient to demonstrate that Plaintiff meets Article III
standing requirements.

As for the causation and redressability prongs of standing analysis, Defendant owns the Property
where the alleged barriers are located, and that ownership demonstrates a causal connection
between Defendant and the harm suffered by Plaintiff. Should Plaintiff prevail at trial, Defendant
will be required to provide handicap spaces and lower the transaction counter pursuant to ADA
standards. Such modifications will allow Plaintiff to revisit the Property comfortably. Therefore,
it is likely, not merely speculative, that Plaintiff's injury will be redressed by a favorable decision.

The Court next addresses the injury in fact requirement. Although Defendant acknowledges that
Plaintiff may have been injured when he visited the Salon in the past, Defendant asserts that
Plaintiff's allegations show that "he has no legitimate plans to revisit," and that Plaintiff's "goal is
to find potential ADA violations and sue over them." (Mot. to Dismiss 6:25-27.) Defendant cites
to the general principle that in ADA claims, "both actual injury, which includes deterrence and

                                             Page 4 of    9
   Case 5:18-cv-00963-PA-KK  Document
                          UNITED      70 DISTRICT
                                 STATES  Filed 08/08/19
                                                   COURTPage 5 of 9 Page ID #:445
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL



CASE NO.: CV 18-00963 SJO-KK                             DATE: August 8, 2019
causation in its definition, and imminent injury, which includes a threat of future harm, require, at
the very least, that a plaintiff be likely to return to patronize the accommodation in question."
Harris v. Stonecrest Care Auto Ctr., LLC, 472 F. Supp. 2d 1208 (S.D. Cal. 2007) (citations
omitted).

The Court agrees with Defendant's understanding of the general principle: an ADA plaintiff suffers
an injury-in-fact when he is deterred from patronizing or revisiting a place of public accommodation
by barriers that he becomes aware of or actually encounters. However, Defendant urges the
Court to take Plaintiff's extensive litigation history into account in considering his Motion to
Dismiss. While it is true that courts may consider a plaintiff's litigation history when deciding
whether to believe the plaintiff's intent to revisit the public accommodation at issue, such an inquiry
is not necessary at this stage. See Molski v. Kahn Winery, 405 F.Supp.2d 1160, 1164 (C.D. Cal.
2005.) In a similar case, a court in the Central District of California found that:

       [t]here is no legal authority to support the proposition that a District Court can
       dismiss an ADA claim on jurisdictional and standing grounds because of a plaintiff's
       motive for visiting a place of public accommodation. It simply does not matter, from
       a jurisdictional and standing point of view, what Mr. Molski's motivation was for
       visiting Arby's. All that matters is that Mr. Molski alleges he did visit the restaurant,
       he was denied full access to and enjoyment of the premises because of architectural
       barriers, and he would return to the restaurant if those barriers are removed. Mr.
       Molski clearly has pled these essential allegations in the Complaint he filed in this
       case. Therefore, regardless of whether Mr. Molski is a vexatious litigant out to extort
       a monetary settlement from Defendants, or whether he is a sheriff policing
       Defendants' restaurant to ensure compliance with the ADA, Mr. Molski has properly
       alleged standing to assert his ADA claim and this Court has jurisdiction over that
       claim.

Molski v. Arby's Huntington Beach, 359 F. Supp. 2d 938, 941–42 (C.D. Cal. 2005). At the motion
to dismiss stage, the Court must take all facts plead in Plaintiff's Complaint as true. Plaintiff stated
in his Complaint that he plans to revisit the Property. Thus, the Court believes that Plaintiff intends
to revisit the Property.1 Plaintiff's Complaint is therefore sufficient to demonstrate that Plaintiff
suffered an injury-in-fact.

Defendant cites to out-of-Circuit cases where courts have dismissed ADA claims when the
plaintiffs offers "only vague allegations and testimony about a future plan to visit the defendant[s']
property." (Mot. to Dismiss 8:12-15.) However, the cases Defendant cites differ substantially from
the instant one. See generally Shotz v. Cates, 256 F.3d 1077, 1082 (11th Cir. 2001) (no standing
because the plaintiffs had not revisited the property at issue since their initial visit, "nor have they
alleged that they intend to do so in the future."); see generally Brother v. CPL Investments, 317


   1
    "Plaintiff plans to return and patronize the Salon but will be deterred from visiting until the
   defendants remove the barriers." (Compl. ¶ 23.)
                                             Page 5 of    9
   Case 5:18-cv-00963-PA-KK  Document
                          UNITED      70 DISTRICT
                                 STATES  Filed 08/08/19
                                                   COURTPage 6 of 9 Page ID #:446
                             CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL



CASE NO.: CV 18-00963 SJO-KK                            DATE: August 8, 2019
F.Supp.2d 1358, 1369 (S.D. Fla. 2004) (determined that "Plaintiffs do not have standing to
complain about alleged barriers which are not related to their respective disabilities...Plaintiffs do
not have standing to complain about alleged barriers which they were unaware of at the filing of
their complaint); see generally Steven Brother v. Tiger Partner, LLC, 331 F.Supp.2d 1368, 1374
(M.D. Fla. 2004) (an opinion on a motion for summary judgment). Even if these cases were on
point, the decisions are not binding in the Ninth Circuit.

In sum, because Plaintiff "adhered to the statutory framework and has alleged a material,
non-frivolous, and substantial violation of federal law, this Court has a virtually unflagging
obligation ... to exercise the jurisdiction given [it].: Molski v. Arby's Huntington Beach, 359 F.
Supp. 2d 938, 945 (C.D. Cal. 2005) (internal quotations omitted). Accordingly, the Court DENIES
Defendant's Motion to Dismiss.

       B.     Defendant's Vexatious Litigant Motion

              1.      Background

Defendant contends that Plaintiff has a "blatant pattern and practice of malicious litigation." (See
Vexatious Litigant Mot. 3:15.) In the last seven years, Plaintiff has "commenced, prosecuted, or
maintained in at least thirty-five litigations," each of which was adversely decided against him.
(Vexatious Litigant Mot. 5:22-25.) According to Defendant, many of Plaintiff's lawsuits are based
on the same claims and narrative. Because Plaintiff "stands no reasonable probability of
prevailing and it is clear that he is looking for a windfall via a nuisance settlement," Defendant asks
the Court to declare Plaintiff a vexatious litigant. (Vexatious Litigant Mot. 3:17-18.)

Although the Court recognizes that Plaintiff has a substantial litigation history, the Court declines
to designate Plaintiff as a vexatious litigant.

              2.      Legal Standard

"The All Writs Act, 28 U.S.C. § 1651(a), provides district courts with the inherent power to enter
pre-filing orders against vexatious litigants." Molski v. Evergreen Dynasty Corp., 500 F.3d 1047,
1057 (9th Cir. 2007) (citing Weissman v. Quail Lodge Inc., 179 F.3d 1194, 1197 (9th Cir. 1999)).
However, the Ninth Circuit has cautioned that "such pre-filing orders are an extreme remedy that
should rarely be used . . . because such sanctions can tread on a litigant's due process right of
access to the courts." Molski, 500 F.3d at 1057 (citations omitted). Thus, "[a] court should enter
a pre-filing order constraining a litigant's scope of actions in future cases only after a cautious
review of the pertinent circumstances." Id.

Importantly, "[f]lagrant abuse of the judicial process cannot be tolerated because it enables one
person to preempt the use of judicial time that properly could be used to consider the meritorious
claims of other litigants." De Long v. Hennessey, 912 F.2d 1144, 1148 (9th Cir. 1990)). Thus,
courts in the Ninth Circuit must examine four factors before entering a pre-filing order against an
alleged vexatious litigant. Molski, 500 F.3d at 1057.

                                            Page 6 of    9
   Case 5:18-cv-00963-PA-KK  Document
                          UNITED      70 DISTRICT
                                 STATES  Filed 08/08/19
                                                   COURTPage 7 of 9 Page ID #:447
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL



CASE NO.: CV 18-00963 SJO-KK                             DATE: August 8, 2019
       First, the litigant must be given notice and a chance to be heard before the order is
       entered.2 Second, the district court must compile 'an adequate record for review.'
       Third, the district court must make substantive findings about the frivolous or
       harassing nature of the plaintiff's litigation. Finally, the vexatious litigant order 'must
       be narrowly tailored to closely fit the specific vice encountered.'

Id. (internal citations omitted). Courts in the Ninth Circuit may also consider the five factors
outlined by the Second Circuit Court o Appeals in Safir v. U.S. Lines, Inc., 792 F.2d 19, 24 (2d Cir.
1986), including "whether the litigant has caused needless expense to other parties or has posed
an unnecessary burden on the courts and their personnel." Molski, 500 F.3d at 1058.

              3.      Analysis

Defendant's motion does not address either the Ninth Circuit's four factor test or the Second
Circuit's five factor test. Recognizing that Defendant proceeds pro se the Court applies the four
factor test to the instant case. The Court analyzes whether: (1) the litigant has been given notice
and an opportunity to be heard; (2) the court has compiled an adequate record for review; (3) the
court can make substantive findings about the frivolous or harassing nature of the plaintiff's
litigation; and (4) a pre-filing order is narrowly tailored to fit the vice encountered in determining
whether entering a pre-filing order is appropriate. See Molski, 500 F.3d at 1057; De Long, 912
F.2d at 1147-48. The Court applies each of these factors in turn.

                      a.     Notice

Here, the Court finds that Plaintiff had fair notice of the possibility that he might be declared a
vexatious litigant because Defendant moved for such relief on July 2, 2019, and Plaintiff filed an
opposition to Defendants' Motion on July 8, 2019. See Molski, 500 F.3d at 1057; Missud v.
Nevada, 861 F. Supp. 2d 1044, 1055 (N.D. Cal. 2012). Because Plaintiff was given an opportunity
to oppose Defendant's Vexatious Litigant Motion and did so, the Court finds that the notice
requirement has been satisfied.

                      b.     Adequate Record

"The second requirement is that the Court compile an adequate record for review." Missud, 861
F. Supp. 2d at 1055. "An adequate record for review should include a listing of all the cases and
motions that led the district court to conclude that a vexatious litigant order was needed." De
Long, 912 F.2d at 1147 (citations omitted). "At the least, the record needs to show, in some
manner, that the litigant's activities were numerous or abusive." Id. (collecting cases). Defendant


   2
      "'[A]n opportunity to be heard does not require an oral or evidentiary hearing on the
   issue,' . . . instead . . . [t]he opportunity to brief the issue fully satisfies due process
   requirements.'" Molski, 500 F.3d at 1059 (quoting Pac. Harbor Capital, Inc. v. Carnival Air
   Lines, Inc., 210 F.3d 1112, 1118 (9th Cir. 2000)).
                                             Page 7 of    9
      Case 5:18-cv-00963-PA-KK  Document
                             UNITED      70 DISTRICT
                                    STATES  Filed 08/08/19
                                                      COURTPage 8 of 9 Page ID #:448
                              CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL



CASE NO.: CV 18-00963 SJO-KK                              DATE: August 8, 2019
argues that Plaintiff has filed numerous lawsuits which have resulted in "near unanimous results
against Plaintiff." (Vexatious Litigant Mot. 9:12-17.)

While it is true that Plaintiff has filed numerous similar lawsuits, Defendant's claim that Plaintiff did
not prevail in the majority of such cases is false. As such, the Court finds that Plaintiff's litigation
history, which shows consistent settlements or victories for Plaintiff, is an inadequate record for
review. In brief, Plaintiff has been involved in the following prior actions evidencing a pattern of
meritorious litigation:

(1)      Samule Love v. Ronald H. Voyles et al., No. CV 18-00097 JGB (E.D. Cal.filed Jan. 1,
         2018). (Compl. ¶¶ 2-3,10, 13, 19, ECF No. 1.) Plaintiff filed ADA and Unruh claims against
         the property-owner of a business. Plaintiff visited the store and found no handicap
         accessible parking space. Plaintiff alleged that he would return and patronize the store in
         the future if it complies with the ADA. On May 3, 2019, a judgement was entered in favor
         of Plaintiff.

(2)      Samuel Love v. 15031 7th Street, LLC; John's Tireman Inc., and Does 1-10, No. CV
         18-00191 RGK (E.D. Cal. filed Jan. 29, 2018). (Compl. ¶¶ 2-5, 13, 27, 33-34, ECF No. 1.)
         Plaintiff filed ADA and Unruh claims against the property-owner of a business. Plaintiff
         visited the store and found no handicap accessible parking space. Additionally, Plaintiff
         was unable to enter the business office because the entrance did not feature a ramp for
         patrons in wheelchairs. Plaintiff also asserts that he was unable to comfortably access the
         transaction counter because it was too tall. Plaintiff alleged that he would return and
         patronize the store in the future if it complies with the ADA. On December 22, 2018, the
         parties settled.

(3)      Samuel Love v. Jack A. Kister et al, No. CV 18-01687 JGB (E.D. Cal. filed August 13,
         2018). (Compl. ¶¶ 2-7, 15, 25, ECF No. 1.) Plaintiff filed ADA and Unruh claims against
         the property-owner of a business. Plaintiff visited the store and found no handicap
         accessible parking space. Plaintiff alleged that he would return and patronize the store in
         the future if it complies with the ADA. On July 26, 2019, the parties settled.

Based on the above, the Court concludes that the record is not adequate for review. See Molski,
500 F.3d at 1057.

                      c.      Substantive Findings as to Frivolous or Harassing Nature of Plaintiff's
                              Actions

"Under the third prong, the Court must 'look at both the number and content of the filings as indicia
of the frivolousness of the litigant's claims.'" Missud, 861 F. Supp. 2d at 1057 (citing Molski, 500
F.3d at 1059). "Although litigiousness alone is insufficient to justify a restriction on filing activities,
it is a factor the Court considers indicative of an intent to harass." Mandarin Touch, 347 F. Supp.
2d at 864 (citing In re Oliver, 682 F.2d 443, 446 (3rd Cir. 1982); De Long, 912 F.2d at 1147). The
Ninth Circuit has held that, "[a]n injunction cannot issue merely upon a showing of litigiousness.

                                              Page 8 of    9
       Case 5:18-cv-00963-PA-KK  Document
                              UNITED      70 DISTRICT
                                     STATES  Filed 08/08/19
                                                       COURTPage 9 of 9 Page ID #:449
                              CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL



CASE NO.: CV 18-00963 SJO-KK                             DATE: August 8, 2019
The plaintiff's claims must not only be numerous, but also be patently without merit." Molski, 500
F.3d at 1059.

Here, Plaintiff's history of ADA and Unruh claims shows that Plaintiff indeed files numerous
complaints. In a similar case, the court noted that it "must examine the content of the filings,” to
determine whether the Plaintiff's litigious history demonstrates that the case at bar is in fact
frivolous. Wilson v. Pier 1 Imports (US), Inc., 411 F. Supp. 2d 1196, 1200 (E.D. Cal. 2006)
(internal citations omitted). Here, many of Plaintiff's claims prove to be meritorious at trial or result
in settlement, which is not "evidence of a lack of belief in the merits." Id. at 1201. The fact that
Plaintiff brings similar claims multiple times each year does not discredit the seriousness of the
claims. If Plaintiff continues to find ADA violations at sites that he has visited and intends to visit
again, he can continue bringing claims based on ADA violations.

                      d.      Narrowly Tailored Order

"Narrowly tailored orders are needed 'to prevent infringement on the litigator's right of access to
the courts.'" De Long, 912 F.2d at 1148 (quoting Sires v. Gabriel, 748 F.2d 49, 51 (1st Cir. 1984)).
The Ninth Circuit has admonished district courts that "pre-filing orders should rarely be filed." De
Long, 912 F.2d at 1147 (citations omitted). Further, "[c]ourts should not enter pre-filing orders with
undue haste because such sanctions can tread on a litigant's due process right of access to the
courts." Molski, 500 F.3d at 1057 (citations omitted).

Here, Defendant's Motion seeks that the Court order Plaintiff to post $30,000 as security in order
to proceed with the lawsuit. (Vexatious Litigant Mot. 9:27-28.) Plaintiff is disabled and therefore
within the class of individuals the ADA was enacted to protect. Taking all facts plead in Plaintiff's
Complaint as true, Plaintiff has a viable claim. In light of these facts, and in consideration of
Plaintiff's due process rights, the Court declines to enter a pre-filing order at this time.

Accordingly, the Court DENIES Defendants' Motion To Declare Plaintiff A Vexatious Litigation See
De Long, 912 F.2d at 1148; see also L.R. 83-8.3.

III.      RULING

For the foregoing reasons, the Court DENIES Defendant's Motions.

IT IS SO ORDERED.




                                             Page 9 of    9
